Young, Circuit Judge:
The first question to be determined in this case is whether or not the demurrer for want of equity, and on the ground of adequate remedy at law, was well taken. Where a statute gives a lien, and does riot j^Lve an adequate remedy, or where, owing to the peculiar circumstances of the case, the remedy given by the statute can not furnish relief, the party claiming the lien may go into equity for relief. Thrasher vs. Doig & Geiger, 18 Fla., 809; Davis vs. Alvord, 94 U. S., 545. In the case at bar the complainants claimed to have a lien under Chapter 1632, as amended by Chapter 3042, Laws of Florida, and defendant filed a bill to enjoin them from enforcing their lien on the building and lot on which it was claimed. Thereupon, by consent of all parties, the lot was sold under an agreement that the proceeds were to be in lieu of the lot, and were to be placed in bank to abide the adjudication of complainants’ rights. Thus bjr the agreement of the parties under which the lot was sold, the defendant holding as assignee, the remedy given by the statute could not give adequate relief. By the agreement the complainants could no longer subject the lot to a satisfaction of their claim, and the proceeds derived from the sale could not be reached directly, except in equity. It is not sufficient that there is a remedy at law; it must be as complete and beneficial as the relief in *138equity. Hodges vs. Kowing, 58 Conn., 12, 7 L. R. A., 87. The demurrer for want of equity, and on the ground of adequate remedy at law, was not well taken.
An assignee for the benefit of creditors has no higher or better title than his grantor. He can have no greater rights in the property than his assignor. The assignee is bound where his assignor would be bound. Campbell Printing Press & Man’fg Co. vs. Walker, 22 Fla., 412, 1 South. Rep., 59; Einstein’s Sons vs. Shouse, 24 Fla., 490, 5 South. Rep., 380.
If the notice of the lien was filed within the time- and in the manner prescribed by the statute, the lien is good as against the assignee, though he had no notice of complainants’ rights until after the execution and delivery of the assignment. The fact that the assignment is valid does not alter the case. No relief being prayed against H. P. Robinson and Charles F. Robinson, they were not necessary parties to the bill.
The decree of the Circuit Court is reversed, and the cause remanded for further proceedings in accordance with this opinion.